



Exhibit 10.1
 
SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Second Amendment”) is executed and agreed to by and between Carriage Services,
Inc., a Delaware corporation (the “Company”), and Melvin C. Payne “Employee”),
effective as of March 21, 2017 (the “Amendment Effective Date”).
WHEREAS, the Company and Employee have heretofore entered into that certain
Second Amended and Restated Employment Agreement, dated effective as of March
14, 2012 and amended by the First Amendment (dated effective as of March 3,
2014) (as amended, the “Agreement”); and
WHEREAS, the Company and Employee desire to amend the Agreement in certain
respects.
NOW, THEREFORE, in consideration of the premises set forth above and the mutual
agreements set forth herein, the Company and Employee hereby agree that the
Agreement shall be amended as hereafter provided, effective as of the Amendment
Effective Date:
1.Section 3.2 of the Agreement shall be deleted in its entirety and the
following shall be substituted therefor:
“3.2    Annual Bonuses. For each complete calendar year that he is employed
hereunder, Employee may be eligible to receive such annual cash bonuses
(collectively, “Annual Bonus”) as determined by the Compensation Committee or
the Company, as applicable, in its sole discretion as follows:
(a) An annual performance bonus (“Performance Bonus”) for a calendar year
performance period that meets the performance-based exception requirements under
Section 162(m) of the Internal Revenue Code, as amended (the “Code”), and
applicable regulations thereunder may be granted to Employee by the Compensation
Committee of the Company’s Board of Directors in such amounts and subject to
such performance measures as the Compensation Committee shall determine in
compliance with Code Section 162(m) and the applicable regulations. Such
Performance Bonus shall be administered by the Compensation Committee in
accordance with Code Section 162(m) and the applicable regulations thereunder
including, without limitation, the requirement that neither the Compensation
Committee nor the Company shall have the right to increase the amount of any
annual Performance Bonus once the objective formula for the bonus for the
applicable performance period has been established by the Compensation
Committee. Notwithstanding the foregoing, the Compensation Committee shall have
the authority to decrease the amount of any Performance Bonus otherwise payable
hereunder, as determined in the Compensation Committee’s sole discretion.





--------------------------------------------------------------------------------





(b) An annual discretionary bonus (“Discretionary Bonus”) may be granted to
Employee by the Company subject to such terms and conditions as the Company
shall determine in its sole discretion; provided, however, that any
Discretionary Bonus granted hereunder shall be in addition to and not in lieu of
any Performance Bonus or unearned portion of any Performance Bonus granted
hereunder and, accordingly, may not offset, increase, or otherwise affect any
Performance Bonus in any manner.
(c) Any Performance Bonus that may be payable hereunder shall be paid after the
Compensation Committee has certified in writing that the relevant performance
measures have been achieved for the applicable performance period in accordance
with Code Section 162(m) and the regulations thereunder, but in no event later
than March 15 of the calendar year following the end of the applicable
performance period calendar year. Any Discretionary Bonus that may be payable
hereunder shall be paid on or before March 15 of the calendar year following the
end of the calendar year to which the Discretionary Bonus relates.
(d) Notwithstanding anything to the contrary in the Agreement including, without
limitation, Section 5.5(a) of the Agreement, no portion of an Annual Bonus shall
be paid or payable under any other provision of this Agreement if it would
result in the noncompliance of any Performance Bonus granted hereunder with the
performance-based exception under Code Section 162(m) and the applicable
regulations thereunder; and, in this regard, any such provision shall be deemed
inapplicable and void as to the Performance Bonus.”
2.Except as expressly modified by this Second Amendment, the terms of the
Agreement shall remain in full force and effect and hereby are confirmed and
ratified.


[Remainder of Page Intentionally Blank; Signature Page Follows]











--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed and delivered this Second
Amendment as of the date set forth above.
                    melandvikisig.jpg [melandvikisig.jpg]



